Case 1:20-cv-11889-MLW Document 176 Filed 08/02/21 Page 1 of 3

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

DR. SHIVA AYYADURAI,

Plaintiff,

Vv. C.A. No. 1:20-11889-MLW

WILLIAM FRANCIS GALVIN,
MICHELLE K. TASSINARI,
DEBRA O'MALLEY,
AMY COHEN,
NATIONAL ASSOCIATION OF STATE
ELECTION DIRECTORS,
all in their individual
capacities, and
WILIAM FRANCIS GALVIN, in his
official capacity as the
Secretary of the Commonwealth
of Massachusetts,

Defendants.

eee eee ee ee eee ee eee ee ee eee ee ee

MEMORANDUM AND ORDER

WOLF, D.d. August 2, 2021

It is hereby ORDERED that:

1. The court plans to decide the Motions to Dismiss (Docket
Nos. 36, 44, 45) the First Amended Complaint (Docket No. 23) of
the defendants sued in their individual capacities on the existing
record. For reasons that will be subsequently explained, the court
still expects to dismiss Counts 1 (Violation of Rights under Color
of Law, 42 U.S.C. §1983), 2 (Conspiracy to Violate Civil Right, 42
U.S.C. §1985), 3 (RICO, 18 U.S.C. §1962(c)) and 4 (RICO Conspiracy,
18 U.S.C. §1962(d)) of the First Amended Complaint (Docket No. 23)

on the basis of qualified immunity. In addition, the court still
Case 1:20-cv-11889-MLW Document 176 Filed 08/02/21 Page 2 of 3

expects to dismiss Count 5 (Intentional Infliction of Emotional
Distress) for failure to state a plausible claim. If Counts 1-5
are dismissed, Count 7 (Declaratory Injunction) will also be
dismissed.

2. Todd & Weld, Timothy Cornell, and plaintiff Shiva
Ayyadurai shall provide forthwith each other, but not the
defendants, the filings each made ex parte and under seal in
response to the July 16, 2021 Order. See Dkt. Nos. 162, 163, 169.
They shall also confer and be prepared to discuss at the August 4,
2021 hearing whether, if the court soon dismisses the claims
against defendants in their individual capacities, plaintiff will
subsequently be represented by Todd & Weld and/or Mr. Cornell, or
proceed pro se.

3. The August 4, 2021, hearing will be held by
videoconference and begin at 2:00 pm with an ex parte session,
closed to the public, that includes only plaintiff, Todd & Weld,
and Mr. Cornell. The ex parte session will be followed by a public
session to address the issues raised by the July 16, 2021 Order
(Docket No. 160), and Defendants’ Motions to Strike or Seal (Docket
Nos. 172, 175). Defendants shall also be prepared to discuss the
amount of reasonable attorneys' fees associated with responding to
the July 16, 2021 Order that they should be awarded if the court
sanctions plaintiff for violating the June 16, 2021 Order (Docket

No. 149). See Fed. R. Civ. P. 16(f)(2) and 37 (b) (2) (C); see also

2
Case 1:20-cv-11889-MLW Document 176 Filed 08/02/21 Page 3 of 3

Washington v. Seattle Sch. Dist. No. 1, 458 U.S. 457, 487, n.31
(1982) (state-funded entities can be awarded attorneys' fees);
Blum v. Stenson, 465 U.S. 886, 895, (1984) (attorneys' fees are
"calculated according to the prevailing market rates in the
relevant community regardless of whether [a party] is represented
by private or nonprofit counsel"). As previously ordered,
plaintiff shall be prepared to attend the August 4, 2021 hearing

and be prepared to testify if necessary.

   
 

UNITED STATES DISTRICT JUQGE
